             Case 5:18-cv-00911-XR Document 62-1 Filed 05/28/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself           §
and all others similarly situated,            §
                                              §
Plaintiff,                                    §
                                              §
V.                                            §           Case No. 5:18-CV-00911-XR
                                              §
TOLTECA ENTERPRISES, INC. d/b/a               §
PHOENIX RECOVERY GROUP,                       §
                                              §
Defendant.                                    §


                                        JUDGMENT


        On September 9, 2019, the Court certified this case to proceed as a class action

and appointed Sadie Hackler as class representative and Benjamin R. Bingham and

William C. Clanton as Class Counsel. (ECF # 36). On December 11, 2019, the Court

granted to the class a partial summary judgment and adjudged Defendant liable for each

of the two FDCPA violations as asserted by Plaintiff. (ECF # 39). On February 11, 2021,

the parties filed a stipulation of fact, stipulating that 1% of Defendants net worth is $3,600.

(ECF # 57). On April 28, 2021, the parties filed a stipulation that the named plaintiff Sadie

Hackler is entitled to an award of $1,000 in statutory damages under the FDCPA and the

certified class is entitled to a separate award of $3,600 under the FDCPA. (ECF # 59).

        IT IS ACCORDING ORDERED, ADJUDGED AND DECREED THAT.

        Sadie Hackler, as class representative and on behalf of the certified class, shall

have and recover from Defendant Tolteca Enterprises, Inc. the amount of $3,600.00 and,




JUDGMENT                                                                         Page 1|2
        Case 5:18-cv-00911-XR Document 62-1 Filed 05/28/21 Page 2 of 4




      Sadie Hackler shall for herself individually, have and recover from Defendant

Tolteca Enterprises, Inc. the amount of $1,000.00 in statutory damages., and

      The individuals identified on the attached Exhibit 1 validly and timely chose to opt-

out of the certified class, and therefore are not bound by this Judgment, but all other

members of the certified class are bound by this Judgment.

      Class Counsel shall file their motion for an award of fees and expenses, if any, in

accordance with Local Rule CV-7.

      In satisfaction of the judgment for the certified class, Class Counsel are ordered to

pay to the San Antonio office of Texas Rio Grande Legal Aid the first $3,600.00 collected

from Defendant, if, as, and when collected.


      Signed this ___day of June 2021.



                                   __________________________________________
                                          HONORABLE XAVIER RODRIGUEZ
                                      UNITED STATES DISTRICT COURT JUDGE




JUDGMENT                                                                      Page 2|2
Case 5:18-cv-00911-XR Document 62-1 Filed 05/28/21 Page 3 of 4




       Exhibit 1
       Case 5:18-cv-00911-XR Document 62-1 Filed 05/28/21 Page 4 of 4




Class Members who decided to opt-out:


1.   Alex Farahani
2.   Amber Potter
3.   Andres Murph
4.   Christine Bentsen
5.   Debra Velasquez
6.   Jagat Mishra
7.   Jesse Olveda
8.   Mallory Beezley
9.   Maria Davila
10. Michelle Maxwell
11. Raquel Figueroa
12. Sahira Rivas
13. Srinivasa Rao
14. Srinivasa Tamballa
15. Paul Washington
16. Truquwelya Williams
